Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
  
 Claims 1-20 are allowed. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 05/12/2021.



     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Prior arts on record discloses multipath transmission and RRC message and other individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “when a radio link between the terminal device and the first access network device meets the first trigger condition, activating, by the terminal device, the multipath configuration information, and transmitting a same RRC message to the first access network device by using the first transmission path and at least one second target transmission path in the plurality of second transmission paths”  with the claimed invention as a whole in the independent  claims 1, 11 and 18. Accordingly, claims 2-10, 12-17 and 19-20 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471